      Case 5:19-cr-00010-TKW-MJF Document 51 Filed 09/24/19 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

UNITED STATES OF AMERICA,

v.                                            Case No. 5:19cr10-TKW-MJF

REGGIE MONTEZ GATHERS,

     Defendant.
_________________________________/

                                      ORDER

      This case having come before the Court on the Government’s motion to

dismiss (Doc. 50), and the Court being fully advised, it is

      ORDERED that:

      1. The motion is GRANTED, and the Indictment against Defendant Gathers

         is DISMISSED without prejudice pursuant to Fed. R. Crim. P. 48(a).

      2. Defendant Gathers shall be released from federal custody forthwith.

      DONE and ORDERED this 24th day of September, 2019.



                                  T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
